Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

BY AND BETWEEN

DEVON GAS SERVICES, L.P.

AND

ENLINK MIDSTREAM, LLC

dated as of March 7, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page    

ARTICLE I

DEFINITIONS

   1.1  

Definitions

     1     

ARTICLE II

REGISTRATION RIGHTS

   2.1  

Registration

     5    2.2  

Piggyback Rights

     7    2.3  

Registration Procedures

     8    2.4  

Conditions to Offerings

     11    2.5  

Suspension Period

     11    2.6  

Registration Expenses

     12    2.7  

Indemnification; Contribution

     13    2.8  

Rule 144

     15     

ARTICLE III

TRANSFER RESTRICTIONS

   3.1  

Unrestricted Transfers

     15     

ARTICLE IV

GENERAL PROVISIONS

   4.1  

Notices

     15    4.2  

Expenses

     16    4.3  

Amendments: Waivers

     16    4.4  

Interpretation

     16    4.5  

Severability

     17    4.6  

Facsimiles; Counterparts

     17    4.7  

Entire Understanding; No Third-Party Beneficiaries

     18    4.8  

Governing Law and Venue; Consent to Jursidiction

     18    4.9  

Assignment

     19    4.10  

Books and Records; Financial Information

     19    4.11  

Specific Performance

     20    4.12  

Termination

     20   

 

i



--------------------------------------------------------------------------------

Schedules

 

Schedule I    – Accounting and Financial Information

Exhibits

 

Exhibit A    – Form of Joinder

 

ii



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of March 7, 2014
(the “Effective Date”), is made and entered into by and between Devon Gas
Services, L.P., a Texas limited partnership (“Devon Gas Services”), and EnLink
Midstream, LLC, a Delaware limited liability company (the “Company”).

Devon Gas Services, together with any other Person that becomes a unitholder
under this Agreement pursuant to the terms hereof, is sometimes referred to
individually in this Agreement as a “Unitholder” and are sometimes collectively
referred to in this Agreement as the “Unitholders.” Each party to this Agreement
is sometimes referred to individually in this Agreement as a “Party” and all of
the parties to this Agreement are sometimes collectively referred to in this
Agreement as the “Parties.”

R E C I T A L S

WHEREAS, Devon Gas Services and the Company are parties to that certain
Agreement and Plan of Merger, dated as of October 21, 2013, by and among Devon
Gas Services, the Company and the other parties thereto (the “Merger
Agreement”);

WHEREAS, the execution and delivery of this Agreement is a condition to the
obligations of the parties thereto to consummate the transactions contemplated
by the Merger Agreement; and

WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of Devon Gas Services pursuant to the
Merger Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. As used in and for purposes of this Agreement, the following
terms have the following meanings:

“Affiliate” means a Person that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person. A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.

“Agreed Securities Exchange” means the New York Stock Exchange.

“Agreement” means this Agreement, as amended from time to time.

 

1



--------------------------------------------------------------------------------

“beneficial owner” and words of similar import have the meaning assigned to such
terms in Rule 13d-3 promulgated under the Exchange Act as in effect on the
Effective Date.

“Business Day” means any day on which the principal offices of the SEC in
Washington, D.C. are open to accept filings, or, in the case of determining a
date when any payment is due, any day on which banks are not required or
authorized to close in the City of Dallas in the United States of America.

“Devon Gas Services” has the meaning set forth in the preamble to this
Agreement.

“Devon Gas Unitholder” means any Unitholder that is either (i) Devon Gas
Services or (ii) an Affiliate of Devon or Devon Gas Services.

“Effective Date” has the meaning set forth in the preamble to this Agreement.

“Effectiveness Period” has the meaning set forth in Section 2.1(a).

“EnLink Midstream Class B Common Units” means the class B common units
representing limited liability company interests in the Company, having the
terms provided in the limited liability company agreement of the Company, as
amended from time to time.

“EnLink Midstream Common Units” means the common units representing limited
liability company interests in the Company, having the terms provided in the
limited liability company agreement of the Company, as amended from time to
time.

“Equity Interests” means any type of equity ownership in the Company, or right
to acquire any equity ownership in the Company, including EnLink Midstream
Common Units or other units or a similar security, or any other interest
entitling the holder thereof to participate in distributions or otherwise
granting any other economic, voting or other rights, obligations, benefits or
interests in, or attaching to, such interests.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Governmental Entity” means any (i) nation, region, state, province, county,
city, town, village, district or other jurisdiction, (ii) federal, state, local,
municipal, foreign or other government, (iii) governmental or quasi-governmental
body of any nature (including any governmental agency, branch, department, court
or tribunal, or other entities), (iv) multinational organization or body or
(v) body entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power of any nature.

“Included Registrable Securities” has the meaning set forth in Section 2.2(a).

“Indemnifying Party” has the meaning set forth in Section 2.7(c).

“Information” has the meaning set forth in Section 4.10(d).

 

2



--------------------------------------------------------------------------------

“Law” means any law, statute, code, ordinance, order, rule, rule of common law,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license or authorization of any Governmental Entity.

“Losses” means any and all losses, claims, damages, liabilities, obligations,
costs and expenses (including, without limitation, as a result of any notices,
actions, suits, proceedings, claims, demands, assessments, judgments, awards,
costs, penalties, taxes and reasonable out-of-pocket expenses, including
reasonable attorneys’ fees).

“Merger Agreement” has the meaning set forth in the recitals to this Agreement.

“Offering Expenses” has the meaning set forth in Section 2.6.

“Opt-Out Notice” has the meaning set forth in Section 2.2(a).

“Participating Unitholders” has the meaning set forth in Section 2.1(b).

“Participating Unitholder Indemnified Persons” has the meaning set forth in
Section 2.7(a).

“Party” has the meaning set forth in the preamble to this Agreement.

“Person” means any natural person, group (including a “group” under
Section 13(d) of the Exchange Act), corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any Governmental Entity.

“Prospectus” means the prospectus (including any preliminary prospectus and any
final prospectus) included in any Registration Statement, as amended or
supplemented by any free writing prospectus, whether or not required to be filed
with the SEC, prospectus supplement with respect to the terms of the offering of
any portion of the Registrable Securities covered by the Registration Statement
and by all other amendments and supplements to the prospectus, and all material
incorporated by reference in such prospectus.

“Registrable Securities” means all EnLink Midstream Common Units received by
Devon Gas Services pursuant to the Merger Agreement, including the EnLink
Midstream Common Units that will be issued to the Unitholders upon the
conversion of the EnLink Midstream Class B Common Units received by Devon Gas
Services pursuant to the Merger Agreement, that are beneficially owned by
Unitholders, and any Equity Interests issued as a dividend or other distribution
with respect to, or in exchange for, or in replacement of, such EnLink Midstream
Common Units or EnLink Midstream Class B Common Units; provided, however, that a
Registrable Security shall cease to be a Registrable Security when (a) such
Registrable Security has been sold pursuant to an effective Registration
Statement under the Securities Act, (b) such Registrable Security has been sold
pursuant to Rule 144 (or any similar provision then in force under the
Securities Act) and the transferee thereof does not receive “restricted
securities” as defined in Rule 144, (c) such Registrable Security shall have
ceased to be outstanding or (d) such Registrable Security has been sold in a
private transaction in which the transferor’s rights under this Agreement are
not assigned to the transferee of the securities.

 

3



--------------------------------------------------------------------------------

“Registration Statement” means any registration statement of the Company that
covers Registrable Securities pursuant to the provisions of this Agreement,
including the prospectus, amendments and supplements to such registration
statement, including pre- and post-effective amendments, and all exhibits and
all material incorporated by reference in such registration statement.

“Representative” means, with respect to any Person, such Person’s, or such
Person’s Subsidiaries’, directors, officers, employees, accountants, investment
bankers, commercial bank lenders, attorneys and other advisors or
representatives (including the employees or attorneys of such accountants,
investment bankers or attorneys).

“Rule 144” means Rule 144 promulgated under the Securities Act or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
effect as such rule.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Expenses” has the meaning set forth in Section 2.7(b).

“Suspension Period” has the meaning set forth in Section 2.5(a).

“Underwriter” means, with respect to any underwritten offering, a securities
dealer who purchases any Registrable Securities as a principal in connection
with a distribution of such Registrable Securities.

“Underwritten Offering Request” has the meaning set forth in Section 2.1(b).

“Unitholders” has the meaning set forth in the preamble to this Agreement.

“Voting Interests” of any Person as of any date means the Equity Interests of
such Person pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors, managers, general partners or trustees of such Person (regardless of
whether, at the time, Equity Interests of any other class or classes shall have,
or might have, voting power by reason of the occurrence of any contingency) or,
with respect to a partnership (whether general or limited), any general partner
interest in such partnership.

 

4



--------------------------------------------------------------------------------

ARTICLE II

REGISTRATION RIGHTS

2.1 Registration.

(a) As soon as reasonably practicable following the written request of the
Unitholders, but in any event prior to the date that is 90 days after such
written request, the Company shall prepare and file a Registration Statement
under the Securities Act to permit the public resale of Registrable Securities
then outstanding from time to time as permitted by Rule 415 of the Securities
Act with respect to all of the Registrable Securities specified by the
Unitholders. The Registration Statement filed pursuant to this Section 2.1(a)
shall be on such appropriate registration form of the SEC as shall be selected
by the Company so long as it permits the public resale of the Registrable
Securities from time to time pursuant to Rule 415 of the Securities Act or such
other similar rule as is then applicable. The Company shall use its reasonable
best efforts to cause each Registration Statement filed pursuant to this
Section 2.1(a) to be effective, supplemented, amended or replaced to the extent
necessary to ensure that it is available for the resale of all Registrable
Securities by the Unitholders until the earliest of (i) all Registrable
Securities covered by the Registration Statement have been distributed in the
manner set forth and as contemplated in such Registration Statement and
(ii) there are no longer any Registrable Securities outstanding (the
“Effectiveness Period”).

(b) In the event that a Unitholder (together with any Affiliates that are
Unitholders) elects to dispose of Registrable Securities pursuant to an
underwritten offering of Registrable Securities (the “Participating
Unitholders”), the Company will, at the request of the Participating Unitholders
(an “Underwritten Offering Request”), use its reasonable best efforts to file a
prospectus supplement that shall be deemed to be part of a Registration
Statement filed pursuant to Section 2.1(a) that is useable for a resale of
Registrable Securities by the Participating Unitholders conducted pursuant to an
underwritten offering; provided, however, that in no event shall the Company be
required to file a prospectus supplement or Registration Statement (as
applicable) or otherwise participate in more than two (2) underwritten offerings
during any twelve-month period; provided, that if the Company determines in good
faith that effecting an underwritten offering on behalf of the Unitholders would
have an adverse effect on the price, timing or distribution of a primary
offering of EnLink Midstream Common Units by the Company, then the Company shall
be entitled, not more than once in any 360-day period, to postpone any such
underwritten offering for a reasonable period of time not to exceed 30
consecutive days. The Underwritten Offering Request will specify the aggregate
value of the Registrable Securities proposed by the Participating Unitholders to
be included in such underwritten offering (calculated based on the
volume-weighted average trading price of the EnLink Midstream Common Units for
the 20 Business Days prior to the date of the Underwritten Offering Request),
which aggregate value may not be less than $50 million. Participating
Unitholders may change the number of Registrable Securities proposed to be
offered in any underwritten offering at any time prior to commencement of such
offering unless the Company has been advised by the managing Underwriter or
Underwriters for such underwritten offering that such change will have an
adverse effect on the price, timing or distribution of the EnLink Midstream
Common Units in the underwritten offering. Participating Unitholders will be
permitted to rescind an Underwritten Offering Request at any time prior to the
public

 

5



--------------------------------------------------------------------------------

announcement of the underwritten offering; provided, that (i) the Participating
Unitholders reimburse the Company for all reasonable, out-of-pocket expenses
incurred by the Company in connection with such underwritten offering and
(ii) the Unitholders will not be entitled to submit an Underwritten Offering
Request during the two months following the date of the rescission.

(c) The Company will use its reasonable best efforts to cause the Registration
Statement filed pursuant to Section 2.1(a) to be declared effective as promptly
as practicable and no later than 180 days following the date of written request
set forth in Section 2.1(a). The Company further agrees to use its reasonable
best efforts to supplement or make amendments to each such Registration
Statement as may be necessary to keep such Registration Statement effective for
the Effectiveness Period, including (A) to respond to the comments of the SEC,
if any, (B) as may be required by the registration form utilized by the Company
for such Registration Statement or by the instructions to such registration
form, (C) as may be required by the Securities Act, or (D) as may be reasonably
requested in writing by the Participating Unitholders or any Underwriter and
reasonably acceptable to the Company. The Company agrees to furnish to the
Participating Unitholders copies of any such supplement or amendment no later
than the time it is first being used or filed with the SEC. A Registration
Statement when it becomes or is declared effective (including the documents
incorporated therein by reference) will comply as to form in all material
respects with all applicable requirements of the Securities Act and the Exchange
Act and will not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading (and, in the case of any prospectus contained
in such Registration Statement, in the light of the circumstances under which a
statement is made). As soon as practicable following the effective date of a
Registration Statement, but in any event within three (3) Business Days of such
date, the Company shall notify the Unitholders of the effectiveness of such
Registration Statement.

(d) Subject to the following sentence, the Company may include in any
underwritten offering any securities for its own account or for the account of
holders of EnLink Midstream Common Units (other than Unitholders).
Notwithstanding anything to the contrary contained herein, if the lead
Underwriters of an underwritten offering advise the Company that, in their
reasonable opinion the number of Equity Interests (including any Registrable
Securities) that the Company, the Participating Unitholders and any other
Persons intend to include in any underwritten offering is such that the success
of any such offering would be materially and adversely affected, including with
respect to the price at which the securities can be sold, then the number of
EnLink Midstream Common Units or other Equity Interests to be included in the
Registration Statement for the account of the Company, the Participating
Unitholders and any other Persons will be reduced to the extent necessary to
reduce the total number of securities to be included in any such underwritten
offering to the number recommended by such lead Underwriter; provided, however,
that such reduction shall be made: (i) first, to remove or reduce any EnLink
Midstream Common Units or other Equity Interests proposed to be offered by the
Company for its own account and (ii) second, to remove or reduce pro rata among
the Participating Unitholders and any other holders of EnLink Midstream Common
Units or other Equity Interests requested to be registered or disposed of, as
applicable, so that the total number of Equity Interests to be included in any
such offering for the account of all such Persons will not exceed the number
recommended by such lead Underwriter.

 

6



--------------------------------------------------------------------------------

2.2 Piggyback Rights.

(a) Participation. So long as a Unitholder has Registrable Securities, if at any
time the Company proposes to file (i) a registration statement and such
Unitholder has not previously included its Registrable Securities in a
Registration Statement contemplated by Section 2.1(a) of this Agreement that is
currently effective, or (ii) a prospectus supplement to an effective
registration statement so long as the Registrable Securities are included in the
underlying shelf Registration Statement or are included on an effective
Registration Statement, or in any case in which Unitholders may participate in
such offering without the filing of a post-effective amendment, in each case,
for the sale of EnLink Midstream Common Units in an underwritten offering for
its own account and/or another Person, other than (a) a registration relating
solely to employee benefit plans, (b) a registration relating solely to a Rule
145 transaction, or (c) a registration statement on any registration form which
does not permit secondary sales, then as soon as reasonably practicable
following the engagement of counsel by the Company to prepare the documents to
be used in connection with an underwritten offering, the Company shall give
notice (which may be limited to notification by electronic mail) of such
proposed underwritten offering to each Unitholder (together with its Affiliates)
holding at least $15 million of the then-outstanding Registrable Securities
(calculated based on the volume-weighted average trading price of the EnLink
Midstream Common Units for the 20 Business Days prior to the date of such
notice) and such notice shall offer such Unitholders the opportunity to include
in such underwritten offering such number of Registrable Securities (the
“Included Registrable Securities”) as each such Unitholder may request in
writing; provided, however, that (A) the Company shall not be required to
provide such opportunity unless the Unitholders propose to offer, in the
aggregate, at least $50 million of Registrable Securities (calculated based on
the volume-weighted average trading price of the EnLink Midstream Common Units
for the 20 Business Days prior to the date of such notice), and (B) if the
Company has been advised by the managing Underwriter or Underwriters for such
underwritten offering that the inclusion of Registrable Securities for sale for
the benefit of the Unitholders will have an adverse effect on the price, timing
or distribution of the EnLink Midstream Common Units in the underwritten
offering, then (1) if no Registrable Securities can be included in the
underwritten offering in the opinion of the managing Underwriter or
Underwriters, the Company shall not be required to offer such opportunity to the
Unitholders or (2) if any Registrable Securities can be included in the
underwritten offering in the opinion of the managing Underwriter or
Underwriters, then the amount of Registrable Securities to be offered for the
accounts of Unitholders shall be determined in accordance with the provisions of
Section 2.1(d)(ii). Any notice required to be provided in this Section 2.2(a) to
Unitholders shall be provided on a Business Day pursuant to Section 4.1 hereof
and receipt of such notice shall be confirmed by the Unitholder. Each such
Unitholder shall then have two (2) Business Days (or one (1) Business Day in
connection with any overnight or bought underwritten offering) after notice has
been delivered to request in writing the inclusion of Registrable Securities in
the underwritten offering. If no written request for inclusion from a Unitholder
is received within the specified time, each such Unitholder shall have no
further right to participate in such underwritten offering. If, at any time
after giving written notice of its intention to undertake an underwritten
offering and prior to the closing of such underwritten offering, the Company
shall determine for any reason not to undertake or to delay such underwritten
offering, the Company may, at its election, give written notice of such
determination to the Unitholders and, (x) in the case of a determination not to
undertake such

 

7



--------------------------------------------------------------------------------

underwritten offering, shall be relieved of its obligation to sell any Included
Registrable Securities in connection with such terminated underwritten offering,
and (y) in the case of a determination to delay such underwritten offering,
shall be permitted to delay offering any Included Registrable Securities for the
same period as the delay in the underwritten offering. Any Unitholder shall have
the right to withdraw such Unitholder’s request for inclusion of such
Unitholder’s Registrable Securities in such underwritten offering by giving
written notice to the Company of such withdrawal at or prior to the time of
pricing of such underwritten offering. Any Unitholder participating in an
Underwriting Offering pursuant to this Section 2.2 shall be a “Participating
Unitholder” for the purposes of this Agreement. Any Unitholder may deliver
written notice (an “Opt-Out Notice”) to the Company requesting that such
Unitholder not receive notice from the Company of any proposed underwritten
offering; provided, however, that such Unitholder may later revoke any such
Opt-Out Notice in writing. Following receipt of an Opt-Out Notice from a
Unitholder (unless subsequently revoked), the Company shall not be required to
deliver any notice to such Unitholder pursuant to this Section 2.2(a) and such
Unitholder shall no longer be entitled to participate in underwritten offerings
by the Company pursuant to this Section 2.2.

2.3 Registration Procedures. Subject to the provisions of Section 2.1 and 2.2,
in connection with the registration of the sale of Registrable Securities in an
underwritten offering pursuant to this Agreement, the Company will as promptly
as reasonably practicable:

(a) furnish to each Participating Unitholder participating in an underwritten
offering without charge, prior to the filing of a Registration Statement, copies
of such Registration Statement as it is proposed to be filed, and thereafter
such number of copies of such Registration Statement, each amendment and
supplement thereto (in each case including all exhibits thereto, including each
preliminary prospectus), copies of any and all transmittal letters or other
correspondence with the SEC relating to such Registration Statement and such
other documents in such quantities as such Participating Unitholder may
reasonably request from time to time in order to facilitate the disposition of
such Registrable Securities, and give each Participating Unitholder and its
Representatives a reasonable opportunity to review and comment on the same prior
to filing any such documents;

(b) (i) cause the Company’s Representatives to supply all information reasonably
requested by a Participating Unitholder, any Underwriter, or its Representatives
in connection with the Registration Statement and (ii) provide each
Participating Unitholder, any Underwriter and its Representatives with the
opportunity to participate in the preparation of such Registration Statement and
the related Prospectus;

(c) if applicable, use its reasonable best efforts to register or qualify such
Registrable Securities under such other securities or “blue sky” laws of such
jurisdictions as a Participating Unitholder reasonably requests and do any and
all other acts and things as may be reasonably necessary or advisable to enable
a Participating Unitholder to consummate the disposition of such Registrable
Securities in such jurisdictions; provided, however, that the Company shall in
no event be required to (i) qualify generally to do business in any jurisdiction
where it is not then so qualified, (ii) subject itself to taxation in any
jurisdiction where it is not otherwise then so subject, (iii) take any action
that would subject it to service of process in suits other than those arising
out of the offer and sale of the securities covered by the Registration
Statement or (iv) consent to general service of process in any jurisdiction
where it is not then so subject;

 

8



--------------------------------------------------------------------------------

(d) notify each Participating Unitholder at any time when a prospectus relating
to Registrable Securities is required to be delivered under the Securities Act,
of the happening of any event as a result of which the Prospectus included in a
Registration Statement or the Registration Statement or amendment or supplement
relating to such Registrable Securities contains an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and the Company will promptly
prepare and file with the SEC a supplement or amendment to such prospectus and
Registration Statement (and comply fully with the applicable provisions of Rules
424, 430A and 430B under the Securities Act in a timely manner) so that, as
thereafter delivered to the purchasers of the Registrable Securities, such
prospectus and Registration Statement will not contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

(e) advise any Underwriter(s) and each Participating Unitholder promptly of the
issuance by the SEC of any stop order suspending the effectiveness of the
Registration Statement under the Securities Act or of the suspension by any
state securities commission of the qualification of the Registrable Securities
for offering or sale in any jurisdiction, or the initiation of any proceeding
for any of the preceding purposes. If at any time the SEC shall issue any stop
order suspending the effectiveness of the Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Registrable
Securities under state securities or “blue sky” laws, the Company shall use its
reasonable best efforts to obtain the withdrawal or lifting of such order as
promptly as practicable;

(f) use its reasonable best efforts to cause such Registrable Securities to be
registered with or approved by such other Governmental Entities as may be
necessary by virtue of the business and operations of the Company to enable each
Participating Unitholder to consummate the disposition of such Registrable
Securities; provided, however, that the Company shall in no event be required to
(i) qualify generally to do business in any jurisdiction where it is not then so
qualified, (ii) subject itself to taxation in any jurisdiction where it is not
otherwise then so subject, (iii) take any action that would subject it to
service of process in suits other than those arising out of the offer and sale
of the securities covered by the Registration Statement or (iv) consent to
general service of process in any jurisdiction where it is not then so subject;

(g) enter into customary agreements and use reasonable best efforts to take such
other actions as are reasonably requested by each Participating Unitholder and
are consistent with the other obligations of the Company hereunder in order to
expedite or facilitate any underwritten offering;

(h) if requested by a Participating Unitholder, promptly include in any
Registration Statement or Prospectus, pursuant to a supplement or post-effective
amendment if necessary, and subject to the provisions of this Agreement, such
information as such Participating Unitholder

 

9



--------------------------------------------------------------------------------

may reasonably request to have included therein, including any terms of the
underwritten offering, and make all required filings of such prospectus
supplement or post-effective amendment as soon as practicable after the Company
is notified of the matters to be included in such prospectus supplement or
post-effective amendment;

(i) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC and make generally available to its security
holders, within the required time period, an earnings statement covering a
period of 12 months, beginning with the first fiscal quarter after the effective
date of the Registration Statement relating to such Registrable Securities (as
the term “effective date” is defined in Rule 158(c) under the Securities Act),
which earnings statement will satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder or any successor provisions thereto;

(j) use reasonable best efforts to provide and cause to be maintained a transfer
agent and registrar for all Registrable Securities covered by such Registration
Statement not later than the effective date of such Registration Statement;

(k) cooperate with any Participating Unitholder and any Underwriter to
facilitate the timely preparation and delivery of certificates representing the
Registrable Securities to be sold under the Registration Statement in a form
eligible for deposit with The Depository Trust Company not bearing any
restrictive legends and not subject to any stop transfer order with any transfer
agent, and cause such Registrable Securities to be issued in such denominations
and registered in such names as the lead Unitholder may request in writing in
connection with the closing of any sale of Registrable Securities;

(l) use its reasonable best efforts to cause such Registrable Securities to be
listed or quoted on the Agreed Securities Exchange or, if EnLink Midstream
Common Units are not then listed on the Agreed Securities Exchange, then on such
other securities exchange or national quotation system on which the EnLink
Midstream Common Units are then listed or quoted; and

(m) the Company will cooperate with each Participating Unitholder and each
Underwriter in effecting any underwritten offering as promptly as reasonably
practicable following receipt of an Underwritten Offering Request. In connection
with any underwritten offering (i) under Section 2.1(b), Devon Gas Services
shall be entitled to select the managing Underwriter or Underwriters and
(ii) under Section 2.2, the Company shall be entitled to select the managing
Underwriter or Underwriters. The Company shall reasonably assist such managing
Underwriter or Underwriters in their efforts to sell Registrable Securities
pursuant to such underwritten offering and shall make senior executives with
appropriate seniority and expertise reasonably available for customary “road
show” or other presentations during the marketing period for such Registrable
Securities. In furtherance of the foregoing, the Company will use its reasonable
best efforts to obtain and deliver to each Underwriter and Participating
Unitholder a comfort letter from the independent registered public accounting
firm for the Company (and additional comfort letters from the independent
registered public accounting firm for any company acquired by the Company whose
financial statements are included or incorporated by reference in the
Registration Statement) in customary form and covering such matters as are
customarily covered by comfort letters as such Underwriter and Participating
Unitholder may reasonably request. The Company will use its reasonable best
efforts to obtain

 

10



--------------------------------------------------------------------------------

and deliver to each Underwriter and Unitholder a 10b-5 statement and legal
opinion from the Company’s counsel in customary form and covering such matters
as are customarily covered by 10b-5 statements and legal opinions delivered to
Underwriters in underwritten offerings as such Underwriter and/or Participating
Unitholder may reasonably request.

2.4 Conditions to Offerings.

(a) The obligations of the Company to take the actions contemplated by
Section 2.1 and Section 2.2 with respect to an offering of Registrable
Securities will be subject to the following conditions:

(i) the Company may require any Participating Unitholder to furnish to the
Company such information regarding each Participating Unitholder, the
Registrable Securities or the distribution of such Registrable Securities as the
Company may from time to time reasonably request in writing, in each case to the
extent reasonably required by the Securities Act and the rules and regulations
promulgated thereunder, or under state securities or “blue sky” laws; and

(ii) each Participating Unitholder, together with the Company and any other
holders of the Company’s securities proposing to include securities in any
underwritten offering, will enter into a customary underwriting agreement with
the Underwriter or Underwriters selected for such underwriting, as well as such
other documents customary in similar offerings.

(b) Each Participating Unitholder agrees that, upon receipt of any notice from
the Company of the happening of any event of the kind described in
Section 2.3(d) or 2.3(e) or a condition described in Section 2.5, such
Participating Unitholder will forthwith discontinue disposition of such
Registrable Securities pursuant to the Registration Statement covering the sale
of such Registrable Securities until such Participating Unitholder’s receipt of
the copies of the supplemented or amended Prospectus contemplated by
Section 2.3(d) or notice from the Company of the termination of the stop order
or Suspension Period.

2.5 Suspension Period.

(a) Notwithstanding anything to the contrary contained in this Agreement, if the
Company determines in good faith (because of the existence of, or in
anticipation of, any acquisition, financing activity or other transaction
involving the Company, the unavailability of any required financial statements,
disclosure of information which is in its best interest not to publicly
disclose, or any other event or condition of similar significance to the
Company) that effecting an underwritten offering would be materially detrimental
to the Company or the holders of its EnLink Midstream Common Units, then the
Company shall be entitled to postpone any such underwritten offering for a
reasonable period of time not to exceed 60 consecutive days (or a longer period
of time with the prior written consent of the Unitholders, which consent shall
not be unreasonably withheld) or 105 days in the aggregate in any 365-day period
(a “Suspension Period”). In the event of any such suspension pursuant to this
Section 2.5(a), the Company shall furnish to each Participating Unitholder a
written notice setting forth the estimated length of the anticipated delay. The
Company will notify each Participating Unitholder

 

11



--------------------------------------------------------------------------------

promptly upon the termination of the Suspension Period. Upon notice by the
Company to the Participating Unitholders of any determination to commence a
Suspension Period, each Participating Unitholder shall, except as required by
applicable Law, including any disclosure obligations under Section 13 of the
Exchange Act, keep the fact of any such Suspension Period strictly confidential,
and during any Suspension Period, promptly halt any offer, sale (including sales
pursuant to Rule 144), trading or transfer of any EnLink Midstream Common Units
for the duration of the Suspension Period until the Company has provided notice
that the Suspension Period has been terminated.

(b) After the expiration of any Suspension Period and without any further
request from a holder of Equity Interests, the Company shall as promptly as
reasonably practicable prepare a Registration Statement or post-effective
amendment or supplement to the applicable shelf Registration Statement or
Prospectus, or any document incorporated therein by reference, or file any other
required document so that, as thereafter delivered to purchasers of the
Registrable Securities included therein, the Prospectus will not include a
material misstatement or omission or be not effective and useable for resale of
Registrable Securities.

2.6 Registration Expenses. All fees and expenses incurred by the Participating
Unitholders applicable to Registrable Securities offered for Unitholder’s
account in an underwritten offering (including underwriting discounts and
commissions and fees and expenses of Unitholder’s counsel) will be borne by the
Participating Unitholders. All other reasonable fees and expenses incident to an
underwritten offering, including all fees and expenses incurred by the Company
in complying with securities or “blue sky” laws, printing expenses, messenger
and delivery expenses, any registration or filing fees payable under any federal
or state securities or “blue sky” laws, the fees and expenses incurred in
connection with any listing or quoting of the securities to be registered on any
national securities exchange or automated quotation system, fees of the
Financial Industry Regulatory Authority, reasonable fees and disbursements of
counsel for the Company, its independent registered certified public accounting
firm and any other public accountants who are required to deliver comfort
letters (including the expenses required by or incident to such performance),
transfer taxes, fees of transfer agents and registrars, the fees and out of
pocket expenses of other Persons retained by the Company (collectively, the
“Offering Expenses”) will be borne (i) in the event the underwritten offering
includes only Registrable Securities offered for the Participating Unitholders’
account, by the Participating Unitholders, and (ii) in the event the
underwritten offering includes Registrable Securities offered for the
Participating Unitholders account and EnLink Midstream Common Units offered for
the Company’s own account or for the account of holders of EnLink Midstream
Common Units other than the Participating Unitholders, pro rata based on the
percentage of the total amount of EnLink Midstream Common Units offered for the
Participating Unitholders’ account and the percentage of the total amount of
EnLink Midstream Common Units offered for the Company’s own account or for the
account of holders of EnLink Midstream Common Units other than the Participating
Unitholders.

 

12



--------------------------------------------------------------------------------

2.7 Indemnification; Contribution.

(a) By the Company. In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, the Company will indemnify
and hold harmless each Participating Unitholder thereunder, its directors,
officers, managers, employees and agents and each Person, if any, who controls
such Participating Unitholder within the meaning of the Securities Act and the
Exchange Act, and its directors, officers, employees or agents (collectively,
the “Participating Unitholder Indemnified Persons”), against any Losses, joint
or several, to which such Participating Unitholder Indemnified Person may become
subject under the Securities Act, the Exchange Act or otherwise, insofar as such
Losses (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact (in the case of any prospectus, in light of the
circumstances under which such statement is made) contained in the Registration
Statement or any other registration statement contemplated by this Agreement,
any preliminary prospectus, prospectus supplement, free writing prospectus or
final prospectus contained therein, or any amendment or supplement thereof, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein (in the case of a prospectus, in light of the circumstances
under which they were made) not misleading, and will reimburse each such
Participating Unitholder Indemnified Person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such Loss or actions or proceedings; provided, however, that the Company will
not be liable in any such case if and to the extent that any such Loss arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission so made in conformity with information furnished by
such Participating Unitholder Indemnified Person in writing specifically for use
in the Registration Statement or such other registration statement, or
prospectus supplement, as applicable. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of such
Participating Unitholder Indemnified Person, and shall survive the transfer of
such securities by such Participating Unitholder.

(b) By Each Participating Unitholder. Each Participating Unitholder agrees
severally and not jointly to indemnify and hold harmless the Company, its
directors, officers, employees and agents and each Person, if any, who controls
the Company within the meaning of the Securities Act or of the Exchange Act, and
its directors, officers, employees and agents, to the same extent as the
foregoing indemnity from the Company to the Participating Unitholders, but only
with respect to information regarding such Participating Unitholder furnished in
writing by or on behalf of such Participating Unitholder expressly for inclusion
in the Registration Statement or any other registration statement contemplated
by this Agreement, any preliminary prospectus, prospectus supplement, free
writing prospectus or final prospectus contained therein, or any amendment or
supplement thereof; provided, however, that the liability of each Participating
Unitholder shall not be greater in amount than the dollar amount of the proceeds
(net of any underwriting discounts and selling commissions or similar fees or
arrangements allocable to the sale of the Registrable Securities (“Selling
Expenses”)) received by such Participating Unitholder from the sale of the
Registrable Securities giving rise to such indemnification.

(c) Notice. Promptly after receipt by a Party hereunder of notice of the
commencement of any action (such Party, an “Indemnified Party”), such
Indemnified Party shall, if a claim in respect thereof is to be made against the
indemnifying party hereunder, notify the indemnifying party in writing thereof,
but the omission so to notify the indemnifying party shall not relieve it from
any liability that it may have to any Indemnified Party other than under this

 

13



--------------------------------------------------------------------------------

Section 2.7 except to the extent that the indemnifying party is materially
prejudiced by such failure. In any action brought against any Indemnified Party,
it shall notify the indemnifying party of the commencement thereof. The
indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel reasonably
satisfactory to such Indemnified Party and, after notice from the indemnifying
party to such Indemnified Party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such Indemnified
Party under this Section 2.7 for any legal expenses subsequently incurred by
such Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation and of liaison with counsel so selected;
provided, however, that, (i) if the indemnifying party has failed to assume the
defense or employ counsel reasonably acceptable to the Indemnified Party or
(ii) if the defendants in any such action include both the Indemnified Party and
the indemnifying party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or additional to those available to the indemnifying party,
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other reasonable
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. Notwithstanding any other provision of this Agreement, no
indemnifying party shall settle any action brought against any Indemnified Party
with respect to which such Indemnified Party is entitled to indemnification
hereunder without the consent of the Indemnified Party, unless the settlement
thereof imposes no liability or obligation on, and includes a complete and
unconditional release from all liability of, and does not contain an admission
of wrongdoing by, the Indemnified Party.

(d) Contribution. If the indemnification provided for in this Section 2.7 is
held by a court or government agency of competent jurisdiction to be unavailable
to any Indemnified Party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such Indemnified Party on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Participating
Unitholder be required to contribute an aggregate amount in excess of the dollar
amount of proceeds (net of Selling Expenses) received by such Participating
Unitholder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the indemnifying party on the one hand
and the Indemnified Party on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to herein. The amount paid by
an Indemnified Party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include

 

14



--------------------------------------------------------------------------------

any legal and other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any Loss that is the subject of this
paragraph. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who is not guilty of such fraudulent misrepresentation.

2.8 Rule 144. The Company agrees that it will use its reasonable best efforts to
file the reports required to be filed by it under the Securities Act and the
Exchange Act and take such further action as Unitholder reasonably may request
(including providing Unitholder with such information as may be required in
order to enable Unitholder to make sales within the limitation of the exemptions
provided by Rule 144), all to the extent required from time to time to enable
Unitholder to sell Registrable Securities pursuant to the exemptions provided by
Rule 144.

ARTICLE III

TRANSFER RESTRICTIONS

3.1 Unrestricted Transfers. Any Unitholder may at any time transfer to any other
Person any EnLink Midstream Common Units (or, if applicable, EnLink Midstream
Class B Common Units). The rights to cause the Company to register Registrable
Securities granted to the Unitholders by the Company under Article II may be
transferred or assigned by a Unitholder to one or more transferee(s) or
assignee(s) of such Registrable Securities (or, if applicable, EnLink Midstream
Class B Common Units) who (a) are Affiliates of such Unitholder, or (b) hold,
collectively with its or their Affiliates, after giving effect to such transfer
or assignment, at least $25 million of Registrable Securities; provided, that if
the Unitholder desires to assign its rights hereunder to such transferee, the
Company shall be given written notice prior to any said transfer or assignment,
stating the name and address of each such transferee and identifying the
securities with respect to which such registration rights are being transferred
or assigned, and the proposed transferee of such EnLink Midstream Common Units
shall have executed and delivered to the Company a joinder to this Agreement,
substantially in the form attached hereto as Exhibit A, which shall provide that
such proposed transferee shall be a “Unitholder” for purposes of this Agreement.

ARTICLE IV

GENERAL PROVISIONS

4.1 Notices. Any notice or other communication required or permitted under, or
otherwise in connection with, this Agreement shall be in writing and shall be
deemed to have been given (a) when delivered in person; (b) upon confirmation of
receipt when transmitted by an electronic transmission device (but only if
followed by transmittal by national overnight courier or by hand for delivery on
the next Business Day); or (c) on the next Business Day if transmitted by
national overnight courier, in each addressed as follows::

If to the Company, to:

EnLink Midstream, LLC

2501 Cedar Springs Rd.

Dallas, Texas 75201

Telephone: (214) 953-9500

Facsimile: (214) 953-9501

Attention: General Counsel

 

15



--------------------------------------------------------------------------------

And a copy to (which shall not constitute notice):

Baker Botts L.L.P.

2001 Ross Avenue, Suite 700

Dallas, Texas 75201

Telephone: (214) 953-6500

Facsimile: (214) 661-4634

Attention: Douglass M. Rayburn

If to Devon Gas Services, to:

Devon Energy Corporation

333 W. Sheridan Avenue

Oklahoma City, Oklahoma 73102

Telephone: (405) 228-2800

Facsimile: (405) 552-1400

Attention: General Counsel

And a copy to (which shall not constitute notice):

Vinson & Elkins LLP

1001 Fannin, Suite 2500

Houston, Texas 77007

Telephone: (713) 758-3708

Facsimile: (713) 615-5861

Attention: David P. Oelman and E. Ramey Layne

4.2 Expenses. Except as otherwise provided in this Agreement, all costs and
expenses incurred in connection with this Agreement shall be paid by the Party
incurring such cost or expense.

4.3 Amendments; Waivers. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by the Company and Devon Gas Services or, in the case
of a waiver, by the Party against whom the waiver is to be effective. No failure
or delay by any Party in exercising any right, power or privilege under this
Agreement shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

4.4 Interpretation. In this Agreement, except as context may otherwise require,
references:

(a) to the Preamble, Recitals, Sections, or Exhibits are to the Preamble to, a
Recital or Section of, or Exhibit to, this Agreement;

 

16



--------------------------------------------------------------------------------

(b) to this Agreement are to this Agreement and the Exhibits to it, taken as a
whole;

(c) to any agreement (including this Agreement), contract, statute or regulation
are to the agreement, contract, statute or regulation as amended, modified,
supplemented, restated or replaced from time to time (in the case of an
agreement or contract, to the extent permitted by the terms thereof); and to any
section of any statute or regulation include any successor to the section;

(d) to any Governmental Entity includes any successor to that Governmental
Entity;

(e) to a Person are also to its permitted successors and assigns;

(f) to the words “hereby,” “herein,” “hereof,” “hereunder,” and similar terms
are to be deemed to refer to this Agreement as a whole and not to any specific
Section;

(g) to the words “include,” “includes,” or “including,” are to be deemed
followed by the words “without limitation.” Any singular term in this Agreement
will be deemed to include the plural, and any plural term the singular. All
pronouns and variations of pronouns will be deemed to refer to the feminine,
masculine or neuter, singular or plural, as the identity of the Person referred
to may require;

(h) the table of contents and article and section headings are for reference
purposes only and do not limit or otherwise affect any of the substance of this
Agreement; and

(i) this Agreement is the product of negotiation by the Parties, having the
assistance of counsel and other advisers. The parties intend that this Agreement
not be construed more strictly with regard to one Party than with regard to the
other Party.

4.5 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated by this Agreement be consummated as
originally contemplated to the fullest extent possible.

4.6 Facsimiles; Counterparts. Delivery of an executed signature page of this
Agreement by facsimile or other customary means of electronic transmission
(e.g., .pdf) shall be deemed binding for all purposes hereof, without delivery
of an original signature page being thereafter required. This Agreement may be
executed in one or more counterparts, each of which, when executed, shall be
deemed to be an original and all of which together shall constitute one and the
same document.

 

17



--------------------------------------------------------------------------------

4.7 Entire Understanding; No Third-Party Beneficiaries. This Agreement and the
Schedules and Exhibits hereto constitute the entire agreement of the Parties and
supersede all prior agreements and undertakings, both written and oral, between
the Parties, or any of them, with respect to the subject matter of this
Agreement. This Agreement shall be binding upon and inure solely to the benefit
of each Party and their respective successors and assigns, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement; provided, however, that each Party agrees that any
Participating Unitholder Indemnified Party shall be entitled to assert rights
and remedies hereunder as a third-party beneficiary hereto with respect to those
provisions of this Agreement affording a right, benefit or privilege to such
Participating Unitholder Indemnified Party. Only the parties that are
signatories to this Agreement (and their permitted successors and assigns) shall
have any obligation or liability under, in connection with, arising out of,
resulting from or in any way related to this Agreement or any other matter
contemplated hereby or the process leading up to the execution and delivery of
this Agreement and the transactions contemplated hereby, subject to delivery of
this Agreement and such transactions and other provisions of this Agreement.

4.8 Governing Law.

(a) THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN DELAWARE, AND IN ALL RESPECTS
SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES TO
THE EXTENT THAT SUCH PRINCIPLES WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
OTHER JURISDICTION.

(b) The parties irrevocably submit to the exclusive personal jurisdiction of the
courts of the State of Delaware and the Federal courts of the United States of
America located in the State of Delaware in respect of the interpretation and
enforcement of the provisions of this Agreement and of the documents referred to
in this Agreement, and in respect of the transactions contemplated hereby, and
hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement of this Agreement or of any
such document, that it is not subject thereto or that such action, suit or
proceeding may not be brought or is not maintainable in said courts or that the
venue thereof may not be appropriate or that this Agreement or any such document
may not be enforced in or by such courts, and the parties irrevocably agree that
all claims relating to such action, proceeding or transactions shall be heard
and determined in such a Delaware state or Federal court. The parties consent to
and grant any such court jurisdiction over the person of such parties and, to
the extent permitted by Law, over the subject matter of such dispute and agree
that mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 4.1 or in such other manner as may
be permitted by Law shall be valid and sufficient service thereof.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY

 

18



--------------------------------------------------------------------------------

CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) IT MAKES
THIS WAIVER VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 4.8(c).

4.9 Assignment. This Agreement shall inure the benefit of and be binding upon
the successors and assigns of the Parties, including subsequent holders of
Registrable Securities to the extent permitted herein.

4.10 Books and Records; Financial Information.

(a) The Company shall provide to Devon Gas Services and its Affiliates access to
the Company’s books and records relating to the Company to the extent reasonably
necessary to prepare financial statements of Devon Gas Services and its
Affiliates in such forms and covering such periods as may be required by any
applicable securities laws to be filed with the SEC by Devon Gas Services and
its Affiliates as a result of the transactions contemplated by this Agreement.
The Company shall use reasonable best efforts to cause its independent
accountants to provide any consent necessary to the filing of such financial
statements with the SEC and to provide such customary representation letters as
are necessary in connection therewith. Until such time as the EnLink Midstream
Common Units held by Unitholders equal less than three percent (3%) of the
issued and outstanding EnLink Midstream Common Units, the Company’s obligations
under this Section 4.10 shall include the obligation to provide Devon Gas
Services and its Affiliates with the accounting and financial information set
forth on Schedule I.

(b) The Company hereby consents to the inclusion or incorporation by reference
of the financial statements of the Company in any registration statement, report
or other filing of Devon Gas Services or any of its Affiliates as to which any
such Devon Gas Unitholder reasonably determines that such financial statements
are required to be included or incorporated by reference to satisfy any rule or
regulation of the SEC or to satisfy relevant disclosure obligations under the
Securities Act or the Exchange Act. The Company shall use reasonable best
efforts to cause its independent auditors to consent to the inclusion or
incorporation by reference of its audit opinion with respect to any of the
financial statements of the Company in any such registration statement, report
or other filing of Devon Gas Services or its Affiliates, and the Company shall
cause representation letters, in form and substance reasonably satisfactory to
the Company’s independent auditors, to be executed and delivered to the
independent auditors in connection with obtaining any such consent.

(c) The Company shall provide access to its books and records as may be
reasonably necessary for Devon Gas Services or any of its Affiliates, or any of
their respective advisors or representatives, to conduct customary due diligence
with respect to the financial statements of the Company in connection with any
offering of securities by any Unitholder or any of their Affiliates or to enable
an accounting firm to prepare and deliver a customary comfort letter with
respect to financial information relating to the Company.

 

19



--------------------------------------------------------------------------------

(d) Devon Gas Services and its Affiliates shall not, directly or indirectly,
disclose to any Person any confidential Information provided to Devon Gas
Services pursuant to this Section 4.10 (“Information”), which has not become
generally available to the public, other than as a result of a breach of this
Agreement. Notwithstanding the foregoing, (A) in the event that Devon Gas
Services or any of its Affiliates are required by Law or applicable stock
exchange rules to disclose any Information, such Party shall (1) notify the
Company as promptly as practicable of the existence, terms and circumstances
surrounding such a request, so that the Company may either waive such Party’s
compliance with the terms of this Section 4.10 or seek an appropriate protective
order or other remedy and (2) if the Company seeks such a protective order, to
provide such cooperation as the Company may reasonably request (at the Company’s
sole expense) and (B) the Parties acknowledge and agree that any Devon Gas
Unitholder that holds at least three percent (3%) of the outstanding EnLink
Midstream Common Units shall be required to include or incorporate into its
financial statements the financial information described on Schedule I and
nothing in this Section 4.10(d) shall limit or restrict the ability of any such
Devon Gas Unitholder to publicly disclose such Information to the extent
included or incorporated into the financial statements of such Unitholder. In
the event that the Company waives compliance (in whole or in part) with the
terms of this Section 4.10, or such protective order or other remedy is denied,
as a result of which such Devon Gas Unitholder is nonetheless legally compelled
to disclose such Information, the Devon Gas Unitholder shall furnish only that
portion of the Information that its legal counsel advises is legally required,
and the Devon Gas Unitholder shall exercise its reasonable best efforts to
preserve the confidentiality of the remainder of the Information. In no event
shall a Devon Gas Unitholder oppose action by the Company to obtain a protective
order or other relief to prevent the disclosure of Information or to obtain
reliable assurance that confidential treatment will be afforded the Information.

4.11 Specific Performance. The Parties acknowledge and agree that each would be
irreparably damaged in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached and that any non-performance or breach of this Agreement by any Party
could not be adequately compensated by money damages alone and that the Parties
would not have any adequate remedy at law. In the event of any breach or
threatened breach by any Party of any provisions contained in this Agreement,
the non-breaching Party shall be entitled (in addition to any other remedy that
may be available to it whether in law or equity, including monetary damages) to
seek and obtain (a) a decree or order of specific performance to enforce the
observance and performance of such provisions, and (b) an injunction restraining
such breach or threatened breach. Neither Party nor any other Person shall be
required to obtain, furnish or post any bond or similar instrument in connection
with or as a condition to obtaining any remedy referred to in this Section 4.11,
and each Party irrevocably waives any right it may have to require the
obtaining, furnishing or posting of any such bond or similar instrument. The
Parties further agree that they shall not object to the granting of an
injunctive relief on the basis that there exist adequate remedy at law may
exist.

4.12 Termination. This Agreement shall terminate with respect to Devon Gas
Services upon the first date on which Devon Gas Services and any other
Unitholders that are an Affiliate of Devon Gas Services ceases to hold any
Registrable Securities. Nothing in this Agreement shall be deemed to release any
Party from any liability for any willful and material breach of this Agreement
occurring prior to any termination hereof or to impair the right of any Party to
compel specific performance by any other Party of its obligations under this
Agreement.

[Signature page follows.]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

DEVON GAS SERVICES, L.P. By:   Devon Gas Operating, Inc.,   its general partner
By:  

/s/ Darryl G. Smette

Name:   Darryl G. Smette Title:   Executive Vice President ENLINK MIDSTREAM, LLC
By:   EnLink Midstream Manager, LLC,   its managing member By:  

/s/ Michael J. Garberding

Name:   Michael J. Garberding Title:   Executive Vice President and Chief  
Financial Officer

SIGNATURE PAGE TO

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

Schedule I

Accounting and Financial Information

Requirements to satisfy S-X 3-05

 

  •   Provide the following financial statements as promptly as practicable
after closing:

 

  •   Audited annual financial statements from the Company’s most recent Form
10-K

 

  •   Unaudited interim financial statements for the most recent quarter-end

Requirements to satisfy S-X 3-09

 

  •   Provide audited annual financial statements for each subsequent annual
period

 

  •   Provide in draft form when available; provide in final form with auditors’
report when finalized

Requirements for Devon Gas Services and its Affiliates’ accounting

 

  •   Provide estimated income at the end of each calendar quarter, using
reasonable best efforts to provide such information no later than the 9th
Business Day following the end of the quarter, and in no event later than the
12th Business Day following the end of the quarter

Requirements related to income taxes

 

  •   Unless otherwise provided in the Merger Agreement, upon the written
request of Devon Gas Services or its Affiliates, provide good faith estimates of
the following at the end of each calendar quarter, no later than the 21st
calendar day following the end of the quarter

 

  •   Qualifying income calculation

 

  •   Projection of net taxable income of the Company for the full year

Requirements for Devon Gas Services or its Affiliates footnote and MD&A
preparation

 

  •   Provide draft Form 10-Q within 20 business days following the end of a
calendar quarter

 

  •   Provide draft Form 10-K within 30 business days following the end of a
calendar year

 

  •   Provide updated drafts and final versions when available; updated drafts
should be in a blacklined PDF or in a Word version

Requirements related to the Devon Gas Services and its Affiliates debt and
equity offerings

 

  •   Provide assistance with obtaining consent from the Company’s auditor, for
example:

 

  •   Respond to inquiries

 

  •   Sign management representation letters

 

  •   Provide updated financial information



--------------------------------------------------------------------------------

Exhibit A

Form of Joinder

The undersigned is executing and delivering this Joinder Agreement (this
“Joinder Agreement”) pursuant to the Registration Rights Agreement, dated as of
March 7, 2014 (the “Registration Rights Agreement”), by and between Devon Gas
Services, L.P. and EnLink Midstream, LLC. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the
Registration Rights Agreement.

By executing and delivering this Joinder Agreement to the Registration Rights
Agreement, the undersigned hereby agrees to become a party to, be bound by, and
comply with the provisions of the Registration Rights Agreement as a
“Unitholder” thereunder.

Accordingly, in consideration of the mutual covenants and agreements set forth
in the Registration Rights Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned has executed and delivered this Joinder Agreement as of the
            day of             , 20        .

 

[UNITHOLDER] By:  

 

Name: Title: